Title: From George Washington to Lawrence Lewis, 2 December 1798
From: Washington, George
To: Lewis, Lawrence

 

Dear Lawrence,
Philadelphia 2d Decr 1798.

Your letter of the 21st Ulto has been duly received. In reply, I have to observe that, the end of my enquiry into the cause of my not seeing you the morning I left Mount Vernon, has been altogether mistaken. It was not from a supposed disrespect on your part, but not being able to recollect whether you were at breakfast, and the apparent slight, if you had been too unwell to leave your room, in coming away without seeing you, that led to it. I never had cause to suspect any want of respect from you, or disinclination to oblige me in all things; and as I came away without seeing you, and supposed it proceeded from your indisposition, I wanted you to understand, that my appointment to be in Alexandria at a certain hour—my anxiety to accomplish it—and the pressure of many things upon me until the moment I stepped into the Carriage was the cause of my not bidding you adieu the Morning I left home.
I wish Parkinson’s emigration to this Country may answer his own purposes. It is done without previous arrangement; and when measures commence badly, they seldom end well. I have nothing to do with him or his property. On the contrary I advised him (in answer to a letter he had written me more than a year ago) to come himself, or send an Agent to see, & report things to him, before he embarked his property, on a precarious result.
Making a selection of Officers for the twelve new Regiments—and arranging them to the different States, is a work of infinite more difficulty than I had any conception of. The applications for Commissions are multitudinous, and the pretensions of each, from former services—particular merits—and other causes—-must be individually examined; and a due apportionment allotted to each State. When this will be accomplished I am not yet able to say. I shall think of your own wishes, as expressed in your letter. and if any thing can be done which Mr Lear & myself may think agreeable to you, it shall.
I cannot with any certainty say, when I shall be able to leave this City. I think however the business must close this week, after which I shall not stay a moment longer than I can avoid—In order to bring it to an end we set from ten oclock until after three—& from

Seven in the evening until past nine. With much sincerity & truth—I am Your Affecte Uncle

Go: Washington

